UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7747


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KANIKA T. WIGGINS, a/k/a Kanika T. Johnson, a/k/a Kanika T. Johnson-
Robbins,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:19-cr-00095-RGD-DEM-1)


Submitted: February 26, 2021                                      Decided: March 9, 2021


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kanika T. Wiggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kanika T. Wiggins appeals the district court’s orders denying relief on her third

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and her

motion for reconsideration. We have reviewed the record and discern no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Wiggins, No. 2:19-cr-00095-RGD-DEM-1 (E.D. Va. Sept. 23, 2020; Oct. 15, 2020). We

also deny Wiggins’ motion to appoint counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2